Citation Nr: 1339796	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-37 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as breathing problems as a result of asbestos exposure.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left and right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military duty from June 1985 to June 1989 and from July 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2009; a transcript of that hearing is associated with the claims file. 

In January 2010 and January 2013, the Board remanded the case for additional development and it now returns for further appellate review.  In January 2010, the Board also remanded the issues of entitlement to higher ratings for service-connected patellofemoral syndrome of the right and left knees.  However, in a January 2013 decision, the Board denied higher ratings for such service-connected disabilities.  Therefore, those issues are no longer before the Board. 

Additionally, in January 2013 the Board also remanded the issue of entitlement to service connection for irritable bowel syndrome (IBS) for the issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, in a July 2013 rating decision, service connection for IBS was granted and an initial noncompensable rating was assigned, effective September 30, 2010.  Thus, the benefit sought on appeal has been fully granted and the issue of entitlement to service connection for IBS is not properly before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated through June 2013, which were reviewed by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In connection with the Veteran's Congressman's status inquiry, received in September 2013, additional evidence was received without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  However, as such evidence consists of copies of documents previously provided to the AOJ and considered in prior adjudications of the case, the Board finds that such newly received documents are duplicative.  Therefore, the Board may proceed with a decision on this matter without prejudice to the Veteran.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.

2.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left and right knee patellofemoral syndrome. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2007 letter, sent prior to the initial unfavorable decision issued in June 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2007 letter, as well as a March 2010 letter, advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2010 letter was issued after the initial June 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2010 letter was issued, the Veteran's claims were readjudicated in the March 2012 and July 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in October 2010 and an addendum opinion was rendered in April 2013 with respect to the issues on appeal.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.  

Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2009 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his sleep apnea and his back disorder, the type and onset of symptoms, and his contention that his military service caused his sleep apnea, to include as due to exposure to asbestos, and his back disorder; as well as, how his back disorder was secondary to his service-connected patellomferal syndrome of the right knee and left knee.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 49.  After the hearing, the Board remanded the issues on appeal in January 2010 and January 2013 in order to attempt to verify the Veteran's claimed asbestos exposure, obtain additional records identified at the hearing  from VA (pulmonary function test (PFT) results) and Worker's Compensation, and afford the Veteran VA examinations with opinions so as to address the etiology of his claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As indicated previously, in January 2010 and January 2013, the Board remanded the case for additional development.  In January 2010 the Board remanded the case to attempt to verify the Veteran's claimed asbestos exposure, obtain additional records identified at the November 2009 hearing  from VA (PFT results) and Worker's Compensation, and afford the Veteran VA examinations with opinions so as to address the etiology of his claimed disorders.  In January 2013, the Board remanded the case in order to obtain addendum opinions. 

As previously discussed, the Veteran was afforded a VA examination in October 2010 and an addendum opinion was rendered in April 2013.  In the March 2012 supplemental statement of the case, the AOJ stated that it was determined that as an operational specialist the Veteran had minimal exposure to asbestos.  In September 2009 the Veteran's PFT results were associated with the Veteran's claims file.  In July 2010 the RO sent the Veteran a letter informing to fill out an authorization form for any private physician or hospital where he received treatment for his conditions, to include his Worker's Compensation records.   While the Veteran sent in additional records in July 2010 he did not complete an appropriate authorization form to allow VA to obtain any records from such organization.  The Board emphasizes that the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

Thereafter, the AOJ readjudicated his claims in the March 2012 and July 2013 supplemental statements of the case.  Therefore, the Board finds that the AOJ has substantially complied with the January 2010 and January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea 

The Veteran asserts that he is entitled to service connection for sleep apnea, claimed as breathing problems, as a result of asbestos exposure.  After a careful consideration of all of the evidence of record, the Board finds that service connection for sleep apnea must be denied.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this instance, the Veteran has a current diagnosis of sleep apnea, as documented by the March 2007 tests and subsequent diagnosis; however, there is no evidence of any asbestos-related condition as defined by the aforementioned guidance.   

The Veteran contends that, while in-service aboard ship for nearly nine years, he was exposed to all types of insulation and, before he could sleep in his assigned bunk, he had to shake off asbestos that had landed on his blanket from the asbestos-covered pipes over the top of his bunk.  He asserts that his breathing problems occurred due to sleeping in the top bunk next to asbestos-covered pipes.  

The Veteran's service treatment records and his periodic medical examination reports, including at the time of discharge, are negative for any complaints, treatment, or diagnoses of sleep apnea or a respiratory disorder as a result of asbestos exposure.  The Veteran's service treatment records include a July 1987 Asbestos Medical Surveillance Program.  It asked if he was exposed to asbestos during rip-out operations or worked regularly with asbestos or asbestos products and he checked no for the period prior to his Navy career and, while he originally checked uncertain for during his Navy career, he crossed it out (and initialed it) and checked no.  He also stated that he did not currently or in the past work directly with asbestos.  

On the Veteran's May 1989 Report of Medical History for Separation from his first period of active military service,  he checked "no" to shortness of breath, frequent trouble sleeping, and to recent gain or loss of weight.  On his May 1989 Report of Medical Examination for Separation, his lungs were found to be normal on clinical evaluation.  His lungs were also found to be normal on his May 1992 Report of Medical Examination.  On the Veteran's April 1994 Report of Medical History for Separation, he checked "no" to shortness of breath and frequent trouble sleeping; he did check "yes" to recent gain or loss of weight and noted that he gained 20 pounds.  On his April 1994 Report of Medical Examination for Separation, his lungs were found to be normal on clinical evaluation.  Thus, the Board finds that there is no evidence that the Veteran was diagnosed with or treated with a breathing condition, to include sleep apnea, during either period of his military service.  

In March 2007, the Veteran underwent tests for sleep apnea and had CPAP [continuous positive airway pressure] therapy for treatment of obstructive sleep apnea/hypopnea syndrome.  A February 2008 treatment note stated that the Veteran had sleep apnea.  In a September 2009 VA outpatient clinic report, the staff physician noted that he had received a recent PFT (breathing test), which showed a mild restrictive pulmonary defect, that is, the lungs did not expand as much as normal.  Further, he noted that this finding can be found in asbestosis (and many other lung disorders).  In November 2009 it was stated that the Veteran had unspecified sleep apnea. 

In June 2010 the Veteran's private medical records indicated that he had complaints of shortness of breath only with exercise for the last 15 years and it remained stable.  It was stated that 17 years ago, he was evaluated and diagnosed with obstructive sleep apnea and that weighed 210 pounds at that time.  He was revaluated in 2007.  The private physician stated that it was more likely not that the Veteran's sleep apnea started about 17 years ago when he had symptoms of snoring and pauses in breathing. 

The Veteran was afforded a VA examination in October 2010.  At such time, the examiner opined that such disorder was not caused by or a result of the Veteran's military service.  He stated that sleep apnea involved a pathology involving the patency of the upper airway.  Definite risk factors for obstructive sleep apnea included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  In this regard, the examiner indicated that the respiratory conditions that the Veteran had in service were transient and self-limiting conditions that would not cause sleep apnea. 

In a December 2012 statement, R.D., a fellow servicemember, indicated that he shared the same berthing space with the Veteran and recalled that the Veteran would awake often chocking or experiencing breathing problems.  He also stated that the Veteran would snore and gasp for air, and complain of forgetfulness and difficulty concentrating. 

A March 2013VA treatment indicated that the Veteran reported being exposed to asbestos and that he was never given a definitive etiology for his sleep apnea.  

In April 2013 the Veteran's private physician stated that the Veteran's shortness of breath began 15 years prior, he was evaluated for obstructive sleep apnea 17 years prior, and was clinically diagnosed as having sleep apnea at that time.  He was then reevaluated in March 2007 with symptoms of snoring, tiredness, fatigue, and excessive daytime sleepiness, along with snoring and pauses in breath and a formal sleep study was done in April 2007.  She stated that she reviewed the Veteran's statements and the statements by his coworkers; she also stated that the Veteran claimed he was around 220 pounds between 1985 and 1994 when he was in the military.  She stated that the reported symptoms by his witnesses were consistent with sleep apnea and "it is quite possible" that his symptoms started then.  She stated that, given the Veteran's symptoms of snoring, pauses in breathing, choking, and gasping for air between 1985 and 1994 when he was 220 pounds, and such was witnessed by his coworker, who slept beside him, it was highly possible that his symptoms of sleep apnea started then.  She further stated that it was more likely than not that he had sleep apnea starting then.  She further stated that an aggressive weight loss with a targeted weight of less than 200 pounds should resolve his moderate obstructive sleep apnea.  

In April 2013 the previous VA examiner reviewed the Veteran's claims file and offered an addendum opinion.  He stated that, while asbestos exposure may have occurred during service, there was no documentation in the consensus of medical literature between sleep apnea and asbestos exposure; the clinical pathology was also supportive of this.  Obstructive sleep apnea is a disorder that is characterized by obstructive apneas and hypopneas caused by repetitive collapse of the upper airway during sleep.  Asbestos exerts its effective on other areas such as the lung tissue by a direct toxic effect but it not include the upper airways.  As such there would be no relationship or causation due to the differing mechanisms and areas of involvement of the two conditions.  

The VA examiner also stated that the Veteran submitted statements of his being observed by others (such as R.D.) waking up choking, snoring, forgetfulness, and difficulty concentrating due to sleep deprivation (see R.D.'.  He stated that these are symptoms that may have reasons other than sleep apnea to explain their presence, but these statements alone are not sufficient to make a diagnosis of sleep apnea.  He further stated that the consensus of medical literature showed that objective diagnostic testing was necessary because the clinical features of obstructive sleep apnea are nonspecific and the diagnostic accuracy of clinical impression alone is poor.  In other words, even medical providers cannot make the diagnosis of sleep apnea alone on the basis of a history taken by the Veteran as there have been instances where suspected sleep apnea was not verified by objective testing and other causes were found to be responsible for the complaints. 

After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, to include as due to asbestos exposure.  First, the only respiratory disorder that the Veteran is diagnosed with is sleep apnea; thus, there is no evidence of any asbestos-related condition.  Secondly, there is no evidence that the Veteran was diagnosed with or treated with a breathing or respiratory condition, to include sleep apnea, during either period of his military service.  In addition, though his private physician stated in June 2010 and April 2013 that the Veteran was diagnosed with sleep apnea 17 years previously, it was also stated that the first sleep study was done in 2007.  Thus, the Board finds that there is no indication of how and when the Veteran was previously diagnosed by a sleep study for sleep apnea.  Moreover, while the Veteran has been provided with numerous opportunities to identify relevant treatment records, he has not identified any records relevant to such alleged diagnosis.  See Wood, supra.  Furthermore, such a lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Moreover, the Board finds that, while there are conflicting opinions regarding the etiology of the Veteran's sleep apnea, the preponderance of the evidence is against a finding that such is related to his military service, to include his alleged asbestos exposure.

Initially, the Board again notes that the Veteran does not have a diagnosis of an asbestos-related disorder as sleep apnea is not considered to be related to such exposure.  Moreover, only the April 2013 VA examiner addressed whether such disorder is related to the Veteran's alleged asbestos exposure and concluded that such is not.  In this regard, he indicated that the nature of the two diseases (sleep apnea is caused by repetitive collapse of the upper airway while asbestos does not involve the upper airways but lung tissue) makes it so there would be no relationship or causation due to the differing mechanisms and areas on the involvement of these two conditions.  Moreover, he stated that the medical literature and the clinical pathology supported that there was no relationship between sleep apnea and asbestos exposure.  Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  In addition, there is no medical opinion of record relating the Veteran's sleep apnea to his alleged in-service asbestos exposure.  Thus, the Board finds that the Veteran's sleep apnea is not due to his alleged in-service asbestos exposure. 

The Veteran also contends that his sleep apnea is directly related to his military service and that his symptomatology began during service.  In this regard, there are conflicting medical opinions addressing such theory of entitlement.  Specifically, in June 2010 and April 2013, the Veteran's private physician offered an opinion that the Veteran's sleep apnea started 17 years previously, when he was first evaluated and diagnosed with sleep apnea, and that it was quite possible that his symptoms of sleep apnea started during service.  She concluded that, given the Veteran's symptoms of snoring, pauses in breathing, choking, and gasping for air between 19985 and 1994, it was highly possible that his symptoms of sleep apnea started than and, thus it was more likely than not that he had sleep apnea at the time. 

However, the Board accords no probative weight the Veteran's private physician's opinions as such are speculative in nature and in direct conflict with the contemporaneous evidence of record.  In this regard, she indicated that it was "quite" or "highly" "possible" that the Veteran's symptoms of sleep apnea began during service and then, based on such statement, concluded that it was more likely than not he had sleep apnea at that time.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Veteran's private physician's opinions are speculative in nature, the Board accords them no probative weight. 

Moreover, the Veteran's private physician's statement that the Veteran's sleep apnea started 17 years previously, when he was first evaluated and diagnosed with sleep apnea, is not borne out by the contemporaneous evidence of record.  In this regard, an onset date of 17 years prior to 2010 would be 1993, which is during the Veteran's service.  As indicated previously, his service treatment records are entirely negative for any evaluation or diagnosis pertinent to sleep apnea.  Furthermore, the Veteran did not report any associated symptomatology at the time of his separation examination.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's physician's statement that  he was evaluated for such disorder in 1993 is not supported by the contemporaneous evidence of record and, thus, is accorded no probative value. 

Finally, while the Veteran's private physician appears to relate his sleep apnea to service based, in part, on his and others' reports of symptoms of snoring, pauses in breathing, choking, and gasping for air, she does not take into account, as noted by the April 2013 VA examiner, the medical literature indicating that objective diagnostic testing was necessary because the clinical features of obstructive sleep apnea are nonspecific and the diagnostic accuracy of clinical impression alone is poor.  In other words, even medical providers cannot make the diagnosis of sleep apnea alone on the basis of a history taken by the Veteran as there have been instances where suspected sleep apnea was not verified by objective testing and other causes were found to be responsible for the complaints.  Therefore, for the foregoing reasons, the Board accords the Veteran's private physician's opinions relating his sleep apnea to his military service no probative value.

In contrast, the October 2010 VA examiner determined that sleep apnea was not caused by or a result of the Veteran's military service as the respiratory conditions that the Veteran had in service were transient and self-limiting conditions that would not cause sleep apnea.  Moreover, the April 2013 VA examiner considered the Veteran's and others' statements that he would waking up choking, snoring, forgetfulness, and difficulty concentrating due to sleep deprivation, but determined that such symptoms may have reasons other than sleep apnea to explain their presence.  Moreover, such statements alone are not sufficient to make a diagnosis of sleep apnea.  The examiner further stated that the consensus of medical literature showed that objective diagnostic testing was necessary because the clinical features of obstructive sleep apnea are nonspecific and the diagnostic accuracy of clinical impression alone is poor.  In other words, even medical providers cannot make the diagnosis of sleep apnea alone on the basis of a history taken by the Veteran as there have been instances where suspected sleep apnea was not verified by objective testing and other causes were found to be responsible for the complaints.  The Board finds that the October 2010 and April 2013 VA examiners offered nonspeculative opinions that considered the full record, to include the Veteran's service treatment records, his and others' lay statements, and post-service medical records, as well as relevant medical literature, and offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   Thus, the Board accords great probative weight to the VA examiner's October 2010 and April 2013 opinions that the Veteran's sleep apnea is not related to his military service.        

The Board notes that the Veteran asserts that his sleep apnea is due to his military service, to include his alleged asbestos exposure.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his military service, to include alleged asbestos exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process pertaining to the development of respiratory or pulmonary disorder extending beyond an immediately observable cause-and-effect relationship.  The Board further notes that the clinical diagnosis of asbestos-related disease requires radiographic evidence of parenchymal disease.  There is no indication that the Veteran possesses the requisite medical knowledge to administer or interpret such testing.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  

Moreover, sleep apnea is not a chronic presumptive disease listed in 38 C.F.R. § 3.309(a), thus, service connection may not be established by continuity of symptomatology.  As noted above, the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology are applicable only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  Moreover, the April 2013 probative VA examiner's opinion took into account the Veteran's lay statements regarding his alleged symptomatology, but found that sleep apnea is not related to service.  Furthermore, an allegation of continuity of symptomatology is outweighed by the contemporaneous evidence of record as his service treatment records are entirely negative for any evaluation or diagnosis pertinent to sleep apnea.  Furthermore, the Veteran did not report any associated symptomatology at the time of his separation examination.  Rucker, supra; Williams, supra.  Therefore, the Veteran cannot be granted service connection for sleep apnea based on continuity of symptomatology. 

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for sleep apnea and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Back Disorder

The Veteran asserts that his current back disorder is related to his military service or, in the alternative, secondary to his service-connected left and right knee patellofemoral syndrome.  The Veteran contends that he injured his back during military service climbing scaffolding that supported antennas and radar domes.  He also stated that he reinjured his back in August 2002 while at work. He indicated that he filed a worker's compensation claim and has been receiving treatment for the injury for the last four years.  At his video-conference hearing, the Veteran testified that the onset of his back disorder was approximately five years previously.  See Hearing Transcript (Tr.) p. 4.  He testified further that he was treated by a VA physician a few months ago and that physician noted that there is a strong connection/association between his back disorder and his knees because of favoring one knee over the other, which caused his gait to change. See Tr., p. 5.  However, 
after a careful review of the Veteran's claims file the Board finds that service connection must be denied.

The Veteran's service treatment records and his periodic medical examination reports, including at the time of discharge, are negative for any complaints, treatment, or diagnoses of a back disorder.  On his May 1989 Report of Medical History for Separation from his first period of active military service,  he checked "no" swollen or painful joints, recurrent back pain, or arthritis, rheumatism, or bursitis.  On his May 1989 Report of Medical Examination for Separation, his spine was found to be normal on clinical evaluation.  His spine was also found to be normal on his May 1992 Report of Medical Examination.  On the Veteran's April 1994 Report of Medical History for Separation, he checked "no" to recurrent back pain; he did check "yes" to swollen or painful joints, and arthritis, rheumatism, or bursitis, but he indicated it was for his knees.  On his April 1994 Report of Medical Examination for Separation, his spine was found to be normal on clinical evaluation.  Thus, the Board finds that there is no evidence that the Veteran was diagnosed with or treated with a back condition during either period of his military service.  

The Veteran was afforded a VA examination in June 2007.  At such time, the examiner opined that he was unable to attribute the Veteran's low back condition as being secondary to his bilateral knee condition without resorting to  speculation. The examiner stated that there is no medical literature supporting such a connection and noted that the Veteran had injured his back while at work in 2002. 

An October 2009 VA occupational health note, authored by the VA physician that treated the Veteran a few months previously, provides an assessment of exacerbation of chronic low back pain with further exacerbation of bilateral knee pain, but does not address the relationship between such disorders.    

An April 2010 VA treatment indicated that the Veteran reported that his back was affected by his knees, but his treatment provider did not comment upon the etiological relationship between such disorders.  

In July 2010 the Veteran's private physician stated that the Veteran has an L5-S1 disc herniation and a musculoligamentous sprain as shown on an April 2010 MRI study and that it was secondary to the Veteran's "knee issues".   

The Veteran was afforded a VA examination in October 2010 and it was stated that his back pain began in 1993 after he twisted his back.  The VA examiner stated that the Veteran's current back condition was not caused by or a result of his bilateral patellofemoral syndrome.  It was stated that, in the June 2007 VA examination report, it was noted that after lifting heavy boxes at work he subsequently developed back pain, which was in August 2002, after the Veteran's discharge from military service.  This back pain was evaluated and he was diagnosed with L5/S1 lumbar disc disease, which was noted in his Workman's Compensation Claim.  The examiner stated that, while it appears that the Veteran has lumbar spine degenerative joint disease, such was a separate issue and is not caused by the bilateral patellofemoral syndrome.  Specifically, the Veteran's knee condition produces problems with the knee joints locally but it does not have systemic influence on other joints.  Furthermore, the lumbar spine degenerative joint disease usually occurs as the natural process of aging or wear and tear process, which produces changes in the bony and soft tissue structures.  Additional events, like blunt trauma to the skeletal spine, could also contribute to this problem as well.  Hence, there are more likely causes than the patellofemoral syndrome giving rise to the lumbar spine degenerative joint disease. 

In July 2011 a VA medical opinion, an examiner opined that the Veteran's low back condition was not caused by or associated with his active duty service.  The rationale included that the Veteran fell in July 2009 and it caused him tenderness in his lumbar spine area.  Radiographs were essentially normal and an October 2009 MRI study revealed "relatively mild changes."  The Veteran's 1994 separation physical did not include any complaints, reports, or diagnoses of a back condition.  There was nothing in the Veteran's service treatment records of any injury or claim of an injury to the Veteran's low back while on active duty.  The first complaints of back problems was in 2009; 15 years after his discharge from the military.  Therefore, there could be no nexus or association with the Veteran's active duty service.  

In April 2013 the VA examiner provided an addendum opinion and stated that the Veteran's back condition was less likely than not aggravated by his service-connected bilateral knee disabilities.  It was noted that, at the October 2010 VA examination, the Veteran had subjective complaints of discomfort, but showed no significant functional limitations associated with his back.  July 2009 x-ray studies showed no evidence of significant degenerative joint disease, compression fracture, spondylolisthesis, bony erosion, bony destruction, or significant joint space narrowing.  Had there been any association with the service-connected knee disability, then abnormalities of that sort should have been present but they were not.  The Veteran did relay a history of a fall from his knees giving out and that injured his back.  However, patellofemoral pain syndrome does not affect knee ligaments; as such, the Veteran's fall from his knee giving out and injuring his back was not the result of his service-connected patellofemoral syndrome.  

Based on the foregoing, the Board finds that the Veteran's claim must be denied on a direct, secondary, and presumptive basis.  With respect to direct service connection, first, though the October 2010 VA examination report includes the Veteran's report that his back pain began in 1993 when he twisted it, there is no evidence of any in-service complaint, treatment, or diagnosis of a back condition during service.   In fact, at the time of his separation, the Veteran did not report any back condition and his spine was found to be normal on examination.  See Rucker, supra; Williams, supra.  Thus, his statements regarding a back injury are outweighed by the contemporaneous evidence, including his own statements.  

Moreover, the only medical opinion of record addressing the etiology of the Veteran's back disorder on a direct basis is the July 2011 VA examination opinion, which found that such disorder was not caused by or associated with his active duty service.  The opinion clearly was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Specifically, the examiner noted that X-rays were essentially normal and an October 2009 MRI study revealed "relatively mild changes."  Furthermore, he indicated that the Veteran's 1994 separation physical did not include any complaints, reports, or diagnoses of a back condition and there was nothing in the Veteran's service treatment records of any injury or claim of an injury to the Veteran's low back while on active duty.  Rather, the first complaints of back problems was in 2009; 15 years after his discharge from the military.  Therefore, there could be no nexus or association with the Veteran's active duty service.  Consequently, as the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board assigns great probative value to the July 2011 VA examiner's opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Furthermore, with respect to the Veteran's claim that his back disorder is secondary to his service-connected left and right knee patellofemoral syndrome, the Board likewise finds that the preponderance of the evidence is against such claim.  In this regard, the Board notes that there are conflicting medical opinions of record.

Initially, while the June 2007 VA examiner opined that he was unable to attribute the Veteran's low back condition as being secondary to his bilateral knee condition without resorting to speculation as there is no medical literature supporting such a connection and the Veteran had injured his back while at work in 2002, such opinion is speculative in nature and, thus not entitled to any probative weight. As indicated previously, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).  

Additionally, while the Veteran's private physician indicated in July 2010 that the Veteran's back disorder was secondary to the Veteran's "knee issues," the Board accords no probative weight to such opinion as it does not specify the knee disorder(s) or include a rationale for the opinion.  As indicated previously, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Here, the Board finds that the July 2010 has not provided a clear conclusion and rationale with respect to whether the Veteran's claimed back disorder is proximately due to his service-connected bilateral knee disabilities. Thus, the Board finds that this opinion is not probative.  

In contrast, the Board finds that the October 2010 and April 2013 VA opinions are entitled to great probative as they were based upon consideration of the Veteran's documented history with respect to both his bilateral knee and back disorders, his lay statements, and a physical examination.  Moreover, the VA examiners offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  Id.  In this regard, the October 2010 VA examiner opined that the Veteran's back disorder is a separate issue and is not caused by the bilateral patellofemoral syndrome.  In support of such opinion, the examiner explained that the Veteran's knee condition produces problems with the knee joints locally but it does not have systemic influence on other joints.  Furthermore, he noted that the lumbar spine degenerative joint disease usually occurs as the natural process of aging or wear and tear process, which produces changes in the bony and soft tissue structures.  Additional events, like blunt trauma to the skeletal spine, could also contribute to this problem as well.  Hence, the examiner concluded, there are more likely causes than the patellofemoral syndrome giving rise to the lumbar spine degenerative joint disease.

Moreover, the April 2013 VA examiner determined that the Veteran's back condition was less likely than not aggravated by his service-connected bilateral knee disabilities.  In support of his opinion, the examiner noted that the Veteran's subjective complaints of discomfort at the October 2010 VA examination, but showed no significant functional limitations associated with his back.  Likewise, July 2009 x-ray studies showed no evidence of significant degenerative joint disease, compression fracture, spondylolisthesis, bony erosion, bony destruction, or significant joint space narrowing.  The examiner found that, had there been any association with the service-connected knee disability, then abnormalities of that sort should have been present but they were not.  The examiner also considered that the Veteran did relay a history of a fall from his knees giving out and that injured his back; however, he found that patellofemoral pain syndrome does not affect knee ligaments; as such, the Veteran's fall from his knee giving out and injuring his back was not the result of his service-connected patellofemoral syndrome.  

Therefore, as such opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative value to the October 2010 and April 2013 VA opinions.  Id.

The Board notes that the Veteran has asserted that he has experienced a continuity of back pain since service.  In this regard, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible; thus, presumptive service connection for arthritis of the spine cannot be established on the basis of continuity of symptomatology.   

First, the Veteran did not report any back pain during service nor was he treated for or diagnosed with a back disorder during service.  In addition,  he did not report back pain on his May 1989 Report of Medical History for Separation or on his April 1994 Report of Medical History for Separation.  In fact, he denied recurrent back pain.  Moreover, his spine was found to be clinically normal on his separation examinations.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having a back disability either since service or due to service until October 2010 (after he filed his claim for service connection and after his post-service accident).  Moreover,  when he sought treatment for back pain in 2002 it was in reference to a post-service injury.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker, supra (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams, supra (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   Furthermore, the Veteran testified that the onset of his back disorder was approximately five years ago.  See Hearing Transcript (Tr.) p. 4.  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a back disability during and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his back disability was due to service after filing his claim for service connection.  Furthermore, the Veteran's service treatment records indicate that he denied any chronic back disability at separation of service, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since he twisted his back in service.  

As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to a back disability.  In light of these contradictory statements, any current assertions as to experiencing a back disability since service, advanced in furtherance of the appeal, are deemed not credible.  Moreover, there is no objective evidence of arthritis within one year of the Veteran's discharges from service.  Consequently, presumptive service connection for arthritis of the spine, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board has also considered the Veteran's lay assertions that his current back disorder is either directly related to his military service or secondary to his service-connected left and right knee patellofemoral syndrome; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe an in-service injury, such as a fall, as well as his current back pain; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  In this regard, diagnosing a back disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for a back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


